United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                            ___________

                            No. 96-3073
                            ___________

Martin H. Tonn,                     *
                                    *
          Appellant,                *
                                    *   Appeal from the United States
     v.                             *   District Court for the
                                    *   District of Minnesota.
United States of America,           *       [UNPUBLISHED]
                                    *
          Appellee.                 *

                            ___________

                   Submitted:    March 3, 1997

                       Filed: March 10, 1997
                            ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________


PER CURIAM.


     Martin H. Tonn appeals the district court's1 Federal Rule of
Civil Procedure 12(b)(1) dismissal of his due process claim against
the United States for lack of subject matter jurisdiction.    Having
reviewed the record and the parties' briefs, we conclude that the
judgment of the district court was correct.          Accordingly, we
affirm.   See 8th Cir. R. 47B.




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-